Citation Nr: 1526996	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-02 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1969 to October 1973.

These matters come before the Board of Veteran's Appeals (Board) from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2014, the Board remanded the claims to obtain outstanding VA treatment records and to schedule a VA examination to determine whether the Veteran has hearing loss as defined by VA regulations and to obtain an opinion as to whether the Veteran's tinnitus was caused by acoustic trauma in service.  The Veteran underwent an examination in March 2015.  Because the record does not contain the information sought in the prior remand, an additional remand is required pursuant to the holding in Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand: To obtain an audiological examination that contains audiometric findings that will allow determination of whether the Veteran has a current hearing loss disability for VA purposes and to obtain adequate etiology opinions which take into account the Veteran's lay statements regarding noise exposure in service.

In his August 2010 claim, the Veteran indicated that he served as a cook while in the Navy.  He stated his General Quarters station was on the flight bridge that was located directly above the 40mm turrets on his ship.  In his January 2012 Form 9, the Veteran indicated he slept over a Cooper Bessemer engine and that when he rested his head against the bulkhead, he could feel, as well as hear, the engine running.  He contends that his current hearing loss was caused by this in-service exposure to noise.

The Veteran's DD-214 confirms that he served as a cook.  In addition, he was noted to have 2 years and 5 months of Foreign and/or Sea Service during his active duty period.  Personnel records confirm he served aboard the U.S.S. Recovery.  

There is no evidence of hearing loss or tinnitus in the Veteran's service treatment records (STRs), although there was no audiogram performed upon separation from service.  The audiogram on the October 1968 examination report showed hearing within normal limits and the Veteran's October 1973 separation examination contained a normal whisper test.

The Veteran initially sought VA treatment in July 2006.  At that time, he indicated he had not been to a doctor for "at least 15 years."  In October 2006, he reported bilateral hearing loss and intermittent tinnitus with a noticeable onset about 4 to 5 months prior.  He informed the treatment provider that he had been in the Navy and exposed to noise.   The results of an audiological evaluation revealed moderate-moderately severe sensorineural hearing loss at 3000 - 8000 Hz and a word recognition score of 96 percent in the right ear and moderately severe sensorineural hearing loss at 2000 - 8000 Hz and a word recognition score of 100 percent in the left ear.  Specific audiogram results were not provided.

In May 2008, the Veteran reported a decrease in his hearing acuity and occasional bilateral tinnitus.  The results of an audiological evaluation revealed normal-mild 250-1000 Hz sloping to moderate-moderately severe sensorineural hearing loss at 3000 - 8000 Hz and a word recognition score of 92 percent in the right ear and normal-mild 250-1000 Hz sloping to moderate-moderately severe sensorineural hearing loss at 2000 - 8000 Hz and a word recognition score of 84 percent in the left ear.  Specific audiogram results were not provided.

In May 2010, the Veteran had another hearing evaluation.  The treatment provider noted a history of asymmetrical hearing loss at 2000 Hz in the left ear.  The Veteran indicated an interest in hearing aids.  Word recognition scores were 80 percent bilaterally and a decrease in hearing was noted in both ears, most noticeably on the left.

In connection with his claim, the Veteran was scheduled for a VA examination.  In the examination request, the RO explained that the Veteran was a cook during service and that he was stationed aboard a ship.  The RO conceded "exposure to some hazardous noise."  The examiner was requested to determine if the Veteran currently suffered from bilateral hearing loss and/or tinnitus and to provide etiology opinions.

The regulation at 38 C.F.R. § 3.385 defines hearing loss disability for VA purposes.  Hearing loss is only considered a disability when an audiological examination reveals that the threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In October 2013, the Veteran underwent a VA examination.  The examiner stated:

Although the veteran was pleasant in demeanor, the test results were inconsistent and do not appear to reflect the veteran's maximal effort.  The veteran was reinstructed and encouraged throughout testing with no improvement in his admitted responses.  There was poor inter test reliability.  Test results considered invalid and unreliable and therefore were not reported.

No opinions were provided as part of the report and testing results allowing for determination of whether the Veteran has hearing loss for VA purposes were not provided.

In October 2014, the Board remanded the claim for another examination.  In March 2015, the same examiner who provided the October 2013 examination met again with the Veteran.  Again, the examiner indicated that the test results were considered invalid and unreliable and she did not report them.  The examiner did provide an etiology opinion regarding the Veteran's hearing loss and concluded that because hearing loss was not demonstrated in service and he served in an occupation during service that had a "low probability of exposure to noise" that it was less likely than not that hearing loss was caused by or a result of military service.  In regard to tinnitus, the examiner noted the inconsistencies in when the Veteran alleged his tinnitus began and again referred to the Veteran's military operational specialty having a low probability of exposure to noise. 

In a March 2015 Report of Contact, the Veteran attempted to further explain the noise exposure he experienced in the Navy.  He indicated he was exposed to loud steam in the laundry rooms and that his sleeping quarters were next to the engine room; he stated the engines sounded like a "big factory punch press."  He emphasized that his exposure to noise while on the ship was continuous.

The Board notes that the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  See Hensley v. Brown, 5 Vet. App. 155, 158-59 (1993) (noting that the purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connected compensation may be awarded, and that section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service).  

Further, the audiologist who performed the October 2013 and March 2015 VA examinations did not bring any expertise to bare regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from noise exposure or acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.  See March 2010 Training Letter 10-02 (in which the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise)).  

In addition, the examiner did not consider the Veteran's reported history or any of the lay statements of record regarding his exposure to noise in service.  See 38 U.S.C. § 1154(a) (requiring, in relevant part, that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A problem hearing is subjective and the sort of condition that is observable by a lay person.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that the Veteran should be scheduled for another VA audiological examination with a different examiner than the one who performed the October 2013 and March 2015 VA examinations.  

Although word recognition scores were listed in treatment records in October 2006, May 2008 and May 2010, it is unclear whether the Maryland CNC test was used for speech audiometry testing.  See 38 C.F.R. § 4.85(a) (2014) (the Maryland CNC test is a requirement for a hearing impairment examination for VA purposes).  In addition, the record does not contain the information necessary pursuant to VA regulation 38 C.F.R. § 3.385 to confirm that the Veteran has a current disability in his left and/or his right ear.  In addition, the record does not contain opinions regarding hearing loss or tinnitus that take into account the Veteran's lay statements regarding noise exposure in service.

In order to give the Veteran every consideration with respect to the present appeal and to ensure due process, the Board will remand for an additional VA examination and to update the record with any outstanding treatment records.
Accordingly, the case is REMANDED for the following action:

1.  Update the claims file with any outstanding VA treatment records.

2.  Schedule the Veteran for an audiological examination with a different examiner than the audiologist who performed the October 2013 and March 2015 VA examinations. 

The electronic claims file must be made available to and reviewed by the examiner.  The examiner is requested to review all pertinent records, to include the Veteran's lay statements regarding his noise exposure in service.

The evaluation of the Veteran's hearing should be in accordance with the criteria delineated in 38 C.F.R. § 4.85 and should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz and speech recognition scores using the Maryland CNC Test. The objective findings and the Veteran's subjective complaints should be recorded in detail. The VA audiologist must fully describe the functional effects caused by a hearing disability in the final report. 

If the results of the audiogram are found inadequate or not valid, the examiner must provide a statement explaining why and also indicate why further testing would prove futile.

When providing an opinion as to the etiology of hearing loss, the examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The examiner should note that some hazardous noise exposure was conceded in the October 2013 VA examination request and that it is conceded that the Veteran does suffer from tinnitus.

Following review of the record, the examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including noise exposure experienced therein, as opposed to being more likely due to some other cause or factor.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.

Thereafter, the examiner should also state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current tinnitus is causally or etiologically related to his military service, including noise exposure experienced therein, as opposed to more likely being due to some other cause or factor.  

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.  

If the examiner is unable to provide the requested opinions without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




